OPINION OF THE COURT
PER CURIAM.
The victim of a domestic situation informed the court she did not wish to prosecute the defendant. Over objection, the trial court entered a dismissal for lack of prosecution. We reverse on the authority of State v Bryant, 14 FLW 2372 (Fla. 3d DCA, October 10, 1989). In Bryant, the Court held:
“Upon learning that the victim did not want to testify against *53defendant Bryant, the trial court dismissed the charges. Whether to prosecute is a determination to be made by the state, not the trial court. . . .”
Reversed and remanded for further proceedings.